    Case: 3:13-cv-00125-WAL-RM Document #: 146 Filed: 12/28/20 Page 1 of 2




                      DISTRICT COURT OF THE VIRGIN ISLANDS
                       DIVISION OF ST. THOMAS AND ST. JOHN


                                                )
S. DONALD SUSSMAN,                              )
                                                )
                  Plaintiff,                    )
                                                )                    Civil Action No. 2013-0125
            v.                                  )
                                                )
PCGNY CORP. and KEMPER SYSTEM                   )
AMERICA, INC.,                                  )
                                                )
                  Defendants.                   )
_______________________________________________ )

Attorneys:
Mark Wilczynski, Esq.,
St. Thomas, U.S.V.I.
Lauren N. Wright, Esq.,
Watkinsville, GA
       For Plaintiff

Kyle R. Waldner, Esq.,
St. Thomas, U.S.V.I.
Eric Scott Cohen, Esq.,
New York, NY
       For Defendant PCGNY, Corp.

Maria Tankenson Hodge, Esq.,
St. Thomas, U.S.V.I.
       For Defendant Kemper System America, Inc.

                                             ORDER

       UPON CONSIDERATION of the Magistrate Judge’s Report and Recommendation

(“R&R”) (Dkt. No. 44) relating to Defendant Kemper System America, Inc.’s (“Kemper”)

“Motion to Dismiss” (Dkt. No. 7), the various objections filed thereto (Dkt. Nos. 47, 48), the entire

record, and for the reasons set forth in the accompanying Memorandum Opinion filed

contemporaneously herewith, is it hereby
    Case: 3:13-cv-00125-WAL-RM Document #: 146 Filed: 12/28/20 Page 2 of 2




       ORDERED that the Magistrate Judge’s R&R (Dkt. No. 44) is ADOPTED as modified in

the accompanying Memorandum Opinion; and it is further

       ORDERED that Plaintiff Sussman’s Objections (Dkt. No. 47) to the R&R are

OVERRRULED; and it is further

       ORDERED that Kemper’s Motion to Dismiss (Dkt. No. 7) is GRANTED IN PART in

that all of Sussman’s claims against Kemper shall proceed to ARBITRATION; and it is further

       ORDERED that all proceedings related to Sussman’s claims against Kemper in this Court

are STAYED pending resolution of arbitration; and it is further

       ORDERED that Defendant PCGNY Corp.’s Objection (Dkt. No. 48) to the R&R is

SUSTAINED; and it is further

       ORDERED that the R&R is REJECTED to the extent that it includes the three factual

findings challenged by Defendant PCGNY Corp.; and it is further

       ORDERED that Plaintiff Sussman’s claims against Defendant PCGNY shall proceed in

this forum.

       SO ORDERED.

Date: December 28, 2020.                            ______/s/_______
                                                    WILMA A. LEWIS
                                                    Chief Judge




                                               2
